Appeals from a decision of the Workmen’s Compensation Board, filed November 13,1970, in a heart ease. The record establishes that the decedent bad a severe cardiac condition prior to the fire on October 18, 1968, but there was medical testimony that as a result of the fire the decedent was “ thrown into a state of coronary insufficiency ” and that the long and arduous hours of employment, coupled with the psychological stress necessarily resulting from the fire, imposed upon the “ insufficiency ” caused his death. There is ample evidence of the decedent’s physical condition without considering the hearsay evidence as to pain and other complaints. The board’s decision is supported by substantial evidence. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur.